DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 12/16/2020 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  
Claims 12-16, 23-31 are cancelled.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Christenbury on 2/18/2021.
The application has been amended as follows: 
	Claims 12-16, 23-31 are cancelled. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Hood”, for the following reasons:
Hood does not suggest alone, or in combination, the claimed medical material. In particular, Applicant argues Rb in claims 17 and 19 requires an alkyl of 2 to 20 carbon atoms (see p. 10 Remarks filed 12/16/2020). In other words, the limitations “…Rb represents an alkyl or an alkenyl having 2 to 20 carbon atoms…” recited in claims 17 and 19 requires an alkyl of 2 to 20 carbon atoms. Further, Applicant argues Rc requires a carboxy group, and does not include the carboxylate group of formula –C(=O)-O- but rather includes the carboxy group of the formula –C(=O)-OH. The Examiner agrees that claims 17 and 19 “carboxy group” limitation is of the formula –C(=O)-OH, and therefore the rejection over Hood has been withdrawn. 
The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768